Role of women in agriculture and rural areas (short presentation)
The next item is the report by Mrs Jeggle, on behalf of the Committee on Agriculture and Rural Development, on the role of women in agriculture and rural areas.
Madam President, Commissioner, as Parliament's rapporteur for the own-initiative report on the role of women in agriculture and rural areas, it was my aim to conduct a broad public debate in order to give more visibility and weight to the important multi-functional role of women in rural areas.
It remains a key task of European rural policy to achieve equivalent living conditions in all regions, preventing the one-sided development of heavily populated urban areas, so that, even in rural areas, people can look forward to staying put and making a successful life. The focus of the common agricultural policy (CAP) over recent decades has been on the positive economic development of agriculture and rural areas. In future, it will be geared increasingly to shaping and furthering future-oriented rural areas.
This will require fresh efforts and new strategies by all concerned. It will be more necessary than ever to take account of the needs of women in rural areas and to utilise their potential. Experience shows that, in rural areas most particularly, quality of life and economic strength are linked to the presence of women and their involvement in a wide range of activities. It has become apparent in recent years that significant advances for rural societies generally result from support for women and women's projects. Findings to that effect have been gleaned from experience with such support under the second pillar of the CAP and various other EU funding schemes in all regions of Europe.
However, women also have an essential role to play in agriculture. This is a sector where women have made a substantial contribution in recent years to business diversification and adjustment to the market, thereby advancing the practical outworking of the sector's multi-functionality. In addition to their own food production, agricultural businesses also offer innovative products and services. The types of economic potential represented here can be utilised to an even greater extent. In this context, there are opportunities to provide practical support measures for women in agriculture. Greater account must be taken of the wide range of vocational skills, interests and achievements of women. To that end, we call, in particular, for women to have a full share in the resources that underpin farming as a way of life and a type of business. Women farmers want a share in rights and duties that is commensurate with their co-responsibility for the farm business, including through the appropriate representation of interests on agricultural bodies. Ensuring adequate social cover for all women who work in agriculture is essential.
Following an intensive dialogue, we succeeded, in our vote in the Committee on Agriculture and Rural Development, in adopting the report with only one vote against. No amendments have been tabled for tomorrow's vote in plenary. That indicates to me that we have found a very good compromise that is acceptable to all groups. A unanimous vote would give the report the necessary weight for it - I hope - to receive sufficient consideration in the Commission and the Council. I would like to thank my fellow Members, especially the shadow rapporteurs, for their truly excellent cooperation.
The important role of women in agriculture and rural areas must not be overlooked in the forthcoming debate on the future of the CAP post 2013. I am confident that our report will provide an important basis for this essential debate and that it will also make a positive contribution to the forthcoming financial debate.
Madam President, I congratulate Elisabeth Jeggle for her good work in this report and for her continued work in this area over the number of years I have known her. It is a compliment to her work that there are no amendments tabled to this important report.
In the short time I have, I want to draw attention to several paragraphs in it. I welcome paragraph 4 about the importance of an adequate budget for agriculture in general, and paragraph 10, about new technologies in rural areas and the need to widen the access to broadband. I think paragraph 34 is particularly important. Women ought to be adequately represented in all political, economic and social bodies in the agriculture sector so that decision-making processes are informed by both male and female perspectives. That is really important, and I regret to say that the face of farm organisations is unfortunately all too male. We do need to look at that issue.
Lastly, the Commission needs to be aware that the problem for male and female farmers at the moment is the uncertainty over the debate on CAP reform. I worry that some farmers are trying to second guess the outcome of those reforms and that they may be taking on additional costs, which will be a burden to them. I would ask you to bring that message to the Commission.
(RO) Madam President, the main concern of women in rural areas is the lack of jobs. The lack of jobs means low incomes for the elderly, which, in turn, increases the risk of poverty. In addition, children's education and healthcare services in rural areas are the lifeblood of these communities.
The precarious nature of the basic infrastructure in the countryside means that entrepreneurs show less interest in developing farms and production units in these areas. I urge Member States to use the Structural Funds to remedy the lack of basic infrastructure in rural areas and to implement policies for improving access to the public infrastructure for everyone. I call on the Commission and Member States to abide by their commitment to improve the broadband infrastructure in rural areas as a means of boosting their competitiveness.
Rural tourism based on family tourist enterprises creates jobs, makes it possible to combine family obligations with work, and encourages the rural population to remain in the countryside.
Madam President, I welcome this timely report from Elisabeth Jeggle and thank her for her good cooperation.
Not many people realise that 42% of those engaged regularly in agriculture are women, and that three out of every ten holdings in the EU are managed by women. In order for women and families to remain in the countryside and make their contribution to achieving the objectives of the EU 2020 strategy through agriculture, there must be a range of services and facilities for normal everyday life. These services should include such things as healthcare and care services, education, leisure, transport and broadband.
It is crucial that all services are not just market-oriented. There also needs to be proper social insurance for women working in agriculture so that their future and their pensions can be guaranteed. It is also important for women's entrepreneurial skills to be facilitated and, across the board, for women to be involved in decision making at local and regional level, in farm organisations and, indeed, in all decision-making bodies. That will have a huge impact and will help ensure women's future role in agriculture.
(PT) Madam President, the situation of women in agriculture and the rural sphere reflects and is being damaged by the deep crisis into which current policies, such as the common agricultural policy (CAP) and others, have plunged rural areas. Women represent 42% of agricultural workers in all countries of the European Union. The great majority of these women work on family farms. They are thus particularly affected by the closure of hundreds of thousands of small and medium-sized farms and by the process of destruction of family farming that has resulted from successive CAP reforms. They are also, as in other areas of activity, hit particularly hard by unemployment, insecure jobs, low wages and poverty. All of this is exacerbated by the antisocial policies imposed under the pretext of the crisis.
Fine words and declarations of good intentions are therefore not enough. A break with these policies is required, ascribing value to the roles of women, to their rights and to equality, and ascribing value to and strengthening, among other things, the network of services relating to rural resources, health, education and family assistance. It is also necessary to make cultural and leisure activities available, and to combat the various asymmetries and desertification.
(RO) Madam President, I personally believe that the most important sections in the report are those about living conditions in the countryside, and I would like to make a few remarks on this point.
Firstly, there is the important role played by the European Agricultural Fund for Rural Development in modernising villages. This fund must be financed adequately and as part of the future common agricultural policy to help narrow the disparities between rural and urban areas. Secondly, I believe that we need to start, especially in the new Member States, with modernising the basic physical infrastructure. This must remain, without fail, a component of the EAFRD.
My last comment concerns the ageing of the rural population. I would like to emphasise in connection with this point the importance of the programmes aimed, on the one hand, at the early retirement of farmers and farm workers and, on the other, at setting up young farmers in business.
(RO) Madam President, I would like to congratulate Mrs Jeggle for the approach she has adopted in this report.
I feel that it is vital to recognise the significant role played by women in agriculture, both in primary production and in the diversification of economic activities on farms and in rural areas.
I believe that we need to draw attention to the high level of poverty and isolation which affects women in the countryside, thereby emphasising the need for effective measures to guarantee equal opportunities for women in agriculture as a main objective of the common agricultural policy. In this context, it is essential to improve the quality of life of women living in rural areas by providing them with the easiest possible access to education and vocational training, lifelong learning, effective local public healthcare services, not to mention to the infrastructure and services for supporting children and families.
I should emphasise that improving equal opportunities for women in rural areas involves promoting their role more actively, both in farming and in other areas of economic activity, including in protecting agriculture's multi-functionality.
Vice-President of the Commission. - Madam President, I would first like to thank the rapporteur and the members of the Committee on Agriculture and Rural Development, as it was important to put this topic on the table.
The Commission is very conscious of the essential role women play in agriculture and in rural areas. It can see that this is a task for the rural development policy. The rural development regulation provides for support in a number of areas which are important for women in rural areas. The setting up and development of micro-enterprises, adding value to agricultural projects and seeking sales outlets for them are only a few examples.
The rural development policy also foresees possibilities to help men and women to balance family and professional life. For example, under the basic services measure, social facilities like day care centres for children or elderly people can be supported. In addition, local transport services and small-scale infrastructure are eligible for support.
The situation in rural areas is very diverse across Member States, including as regards possibilities and requirements for women. Member States and regions have to carefully analyse the situation and design tailor-made measures linked to local conditions, taking account of the specific problems women face. For example, Member States can give preference to women with regard to certain measures. In addition, Member States can use financial engineering to set up guarantee funds in order to help women to get access to credit. Women should also play an important role in the LEADER Programme, where they should bring in their specific interests and their specific potential in order to mobilise the development potential of an area.
The Commission agrees that it would be useful to have more data on the situation of women. However, especially in the light of Member States' call for simplification, it would prove difficult to convince them of additional reporting burdens. But for those data for which it is possible, statistics should be presented and analysed, broken down by gender. The Commission will include, where available, data on women in its progress report on the implementation of the strategic guidelines for rural development.
One very important factor in taking women forward in agriculture and rural areas is the exchange of experience. In this context, I would like to draw your attention to the European Network for Rural Development and its constituent national networks. They can be used to learn from each other's best practices and it would be desirable if more women's associations made use of these existing networks in order to connect women in different rural areas with each other.
The debate is closed.
The vote will take place on Tuesday, 5 April 2011.
Written statements (Rule 149)
in writing. - (RO) I come from Romania where a high proportion of the population live in the countryside. This is precisely why I am aware that it is absolutely imperative for us to focus greater attention on the status of women in these areas, taking into account the specific opportunities and challenges.
As a member of the Committee on Culture and Education and of the Committee on Regional Development, I want to stress the need to provide a vocational training system which will offer women adequate training both as producers and entrepreneurs, especially so that we can therefore meet the Europe 2020 strategy targets. This can also be achieved by providing farmers with better access to broadband Internet services.
Supporting entrepreneurial initiative among women can provide them with incomes supporting a stable way of life, thereby giving them economic independence. This will allow us to eliminate the impact of social exclusion and poverty, which have a disproportionate effect on women.
In this very same context, we are also talking about the future reform of the common agricultural policy, as part of which we will need to give greater consideration to the role and needs of women in rural areas. Making living in the countryside and farming more attractive remains a challenge, but it can offer women in these areas real opportunities for economic and personal development.
It is men who most frequently choose careers in the agricultural sector, but women have been present in rural areas since time immemorial and, unfortunately, their contribution has always been underestimated. Their consistent actions and long-term approach to many issues help improve the quality of life and work in rural areas. They are, however, very frequently not represented during the resource planning stage, and taking female farmers' needs into account in this respect could bring many benefits to rural communities. We should ensure that professional development opportunities are open to women in agriculture by providing real support in the form of education or also careers advice. It is important to promote rural areas to women as an attractive place to work, where it is possible to realise both family and professional plans.